          Case 1:16-cr-00348-JSR Document 31 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               -v.                                         No. 16-CR-348 (JSR)

DAVID YOUNGER




                                           ORDER


       WHEREAS, pursuant to the Amended Judgment in a Criminal Case against defendant

David Younger filed on October 25, 2016 (Dkt #18), Dr. Younger is required to inter alia make

monthly restitution payments in the amount of $10,000;



       WHEREAS, due to the COVID-19 coronavirus pandemic defendant Younger’s primary

source of income from his medical practice has been interrupted rendering him unable to meet

the monthly restitution obligation;



       WHEREAS, counsel for defendant Younger made an application dated March 26, 202 for

a 90-day suspension of his restitution obligations which was granted by the Court on March 26,

2020 (Dkt # 30); and



       WHEREAS, due to the COVID-19 coronavirus pandemic’s continuing disruption of

defendant Younger’s primary source of income, counsel for defendant Younger has made an


                                               1
          Case 1:16-cr-00348-JSR Document 31 Filed 06/05/20 Page 2 of 2



application for an additional 60-day suspension of his restitution obligations, and such

application is unopposed by the government;



       IT IS ORDERED that defendant Younger’s obligation to make monthly restitution

payments is temporarily suspended for an additional 60-day period. This shall in no way alter

the total amount of restitution owed by Dr. Younger or alter the Judgment against defendant

Younger in any other way.



                              SO ORDERED




06/05/2020                    _____________________________

DATE                          JED S. RAKOFF




                                                 2
